—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Lopez-Torres, J.), dated January 5, 2001, which denied his objections to an order of the same court (LaFreniere, H.E.), dated November 1, 2000, which dismissed his application for a downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
The appellant failed to establish a change in circumstances *363sufficient to warrant downward modification of his child support obligation (see Matter of Brescia v Fitts, 56 NY2d 132; Matter of Murphy v Rutowicz, 271 AD2d 691).
We reject the father’s argument that his child support obligation should be proportionally offset by the amount of time the child spends with him (see Bast v Rossoff, 91 NY2d 723, 730-732). Finally, the Family Court properly found that the expenses the appellant claims he incurs to exercise visitation with the child do not constitute extraordinary expenses which warrant a downward modification of child support (see Juneau v Juneau, 240 AD2d 858, 859). Feuerstein, J.P., S. Miller, Krausman and Cozier, JJ., concur.